IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Sean M. Donahue,                       :
                         Petitioner    :
                                       :
               v.                      :        No. 621 C.D. 2015
                                       :
State Civil Service Commission         :
(Pennsylvania Department of            :
Labor and Industry),                   :
                        Respondent     :


PER CURIAM                            ORDER

               NOW, April 5, 2019, upon consideration of petitioner’s

application for reargument, and respondent’s answer in response thereto, the

application is denied.